UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22221 ASGI Mesirow Insight Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department JP201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end:March 31 Date of reporting period:March 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Mesirow Insight Fund, LLC Financial Statements as of and for the Year Ended March 31, 2014 with Report of Independent Registered Public Accounting Firm ASGI Mesirow Insight Fund, LLC Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2 Statement of Assets, Liabilities and Net Assets 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 11 Supplemental Information 26 KPMG LLP Two Financial Center 60 South Street Boston, MA 02111 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Managers of ASGI Mesirow Insight Fund, LLC: We have audited the accompanying statement of assets, liabilities and net assets, including the schedule of investments, of ASGI Mesirow Insight Fund, LLC (the “Fund”) as of March 31, 2014, and the related statements of operations and cash flows for the year then ended, the statements of changes in net assets for the two-year period ended March 31, 2014, and the financial highlights for the three-year period ended January 31, 2012 and each of the years or periods in the three-year period ended March 31, 2014. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of the securities owned as of March 31, 2014, by correspondence with the underlying managers and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of ASGI Mesirow Insight Fund, LLC as of March 31, 2014, the results of its operations and its cash flows for the period then ended, the changes in net assets for the two-year period ended March 31, 2014, and the financial highlights for each of the years or periods in the five-year period ended March 31, 2014, in conformity with U.S. generally accepted accounting principles. May 30, 2014 KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative (“KPMG International”), a Swiss entity. ASGI Mesirow Insight Fund, LLC Schedule of Investments As of March 31, 2014 Strategy
